This is an appeal from a judgment against appellant, in favor of appellee, for the sum of $30, on account of the negligent killing of one cow.
There is no recital in the bill of exceptions sufficient to show the making of the motion for a new trial, the ruling thereon, and the exception thereto. In such situation, the action of the trial court in refusing same will not be reviewed. Ex parte Grace (Grace v. Old Dominion Garment Co.)213 Ala. 550, 105 So. 707.
We have carefully read the entire testimony, but are unwilling to say that there was not a "scintilla of evidence" tending to show the existence of negligence, as charged. Where this is true, we will not, of course, say that the lower court erred in refusing to give, at appellant's request, the general affirmative charge in its favor. McMillan v. Aiken et al.,205 Ala. 35, 88 So. 135.
No other questions are presented, and the judgment is affirmed.
Affirmed.